DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the index" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner has interpreted claim 17 as depending from claim 16, which first recites an “index.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,544,873 (hereinafter Lie) in view of US Patent No. 10,445,295 (hereinafter Han).
As per claims 1, 12, and 14, Lie teaches method of managing messaging comprising: preparing, by a first node, a set of non-latency-critical (NLC) messages for transmission to a second node (Lie; Col 5 Line 62 – Col 6 Line 3); delaying transmission of the set of NLC messages from the first node to the second node (Lie; Col 5 Line 62 – Col 6 Line 3); and in response to the first node preparing a latency-critical (LC) message for transmission to the second node, (i) forming an aggregated message that includes the set of NLC messages together with the LC message (Lie; Col 6 Lines 4 – 17) and (ii) sending the aggregated message from the first node to the second node (Lie; Col 6 Lines 4 – 17).
Does not teach wherein the nodes are storage nodes.
However, Han teaches utilizing messaging between storage nodes (Han; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lie to operate with storage nodes because doing so allows for reducing the number of packets which need to be transferred between the two storage nodes (Lie; Col 11 Lines 8 – 14).

As per claims 2 and 15, Lie also teaches wherein delaying transmission of the set of NLC messages includes: placing the set of NLC messages in a queue maintained in memory of the first node (Lie; Figure 4 Item 412); and holding the set of NLC messages in the queue until responding to preparation of the LC message (Lie; Col 6 Lines 4 – 17).

As per claim 3, Lie also teaches wherein the queue stores additional NLC messages in addition to the set of NLC messages, and wherein forming the aggregated message includes obtaining the set of NLC messages from the queue as a set of oldest NLC messages in the queue (Lie; Col 8 Lines 36 – 50).

Allowable Subject Matter
Claims 4 – 11, 13, and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4, 5, 16, and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein forming the aggregated message further includes: creating an index of messages in the aggregated message; and incorporating the index as part of the aggregated message, as required by dependent claims 4 and 16, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches combining multiple messages into a single packet for transmission, but does not teach creating an index of the messages and including the index in the packet, as required by dependent claims 4 and 16.
Claims 5 and 17 would also be allowable because of their dependence upon one of allowable dependent claims 4 or 16.

Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination periodically checking the queue for a time associated with an oldest NLC message in the queue; and in response to a difference between a current time and the time associated with the oldest NLC message exceeding a predetermined threshold, (i) forming a new aggregated message that includes a plurality of oldest NLC messages in the queue and (ii) sending the new aggregated message from the first storage node to the second storage node, as required by dependent claim 6, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches combining multiple messages into a single packet for transmission, but does not teach checking the queue for a time and sending the messages when a current time exceeds a threshold, as required by dependent claim 6.

Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the set of NLC messages includes multiple messages for synchronizing background activities of the data storage system, and wherein the LC message is a message for synchronizing a host-initiated I/O request activity of the data storage system, as required by dependent claim 7, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches combining multiple messages into a single packet for transmission, but does not teach the details of each message, as required by dependent claim 7.

Claims 8 – 11, 13, and 18 – 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination providing a first API (Application Program Interface) for preparing LC messages; and providing a second API for preparing NLC messages, as required by dependent claims 8, 13, and 18, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches combining multiple messages into a single packet for transmission, but does not teach and API for preparing LC and NLC messages, as required by dependent claims 8, 13, and 18.
Claims 9 – 11, 19, and 20 would also be allowable because of their dependence, either directly or indirectly, upon one of allowable dependent claims 8 or 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/               Examiner, Art Unit 2181